DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-18 are allowable over the prior art of record. The closest prior art of record Rao et al. (hereinafter, Rao) (US 2010/0077173 A1), teaches storage associated with allocation, group write, region, size, minimize or reduce data region; allocating storage area, continuous data protection include series of successive write operation, a snapshot region and a data region form a consistent copy. Pointer in which previous version of the data are stored or a corresponding location in the data region; reclamation pointer is advanced an amount that is greater or equal to one or more blocks. Storage is read or written is a strictly increasing or decreasing manner to minimize head seeks ([0027], [0070], [0127], [0139]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 1 as “when one or more allocation units in a storage system employ data reduction of the storage system, updating a data reduction counter denoting an amount of data reduction obtained when a data reduction feature associated with the data reduction is employed in the storage system; generating a snapshot of at least a portion of a file related to the said allocation units, wherein the generation of the snapshot initiates a relationship between the snapshot and the file such that a first relationship exists when the 
Davenport teaches delegated reference counts for indicating whether a block is either exclusively owned or shared has the advantage of indicating block ownership in a way that is compatible between the snapshot copy facility and the use of reference counts by the data de-duplication facility, and that avoids the updating of reference counts in the metadata of child blocks when a shared indirect block is duplicated or "split" in order to perform a write to a data block depending from the shared indirect block in the file system block hierarchy (column 3, lines 40-52, column 10, lines 15-45).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/ Primary Examiner, Art Unit 2154
7/30/21